DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 9/18/2021.  As directed by the amendment, claim 1 has been cancelled, and claims 2-31 have been added. As such, claims 2-31 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 1/13/2022.

The application has been amended as follows: 

Claim 1, line 12, deleted the two tab spaces before ‘a shroud module’, so that it is in line with ‘a cushion module’ of line 2
Claim 1, lines 13-16, deleted the tab space in front of each line so that the beginning of each line is in line with ‘supply of air’ of line 18
Claim 1, line 27, deleted “attached to” and inserted ---engaged with---
Claim 1, line 28, after ‘the shroud module’ inserted ---, the first end passing through the circular shroud opening and being removably snap-fit to the frame, the elbow module having an annular protrusion that engages a front side of the shroud surrounding the circular shroud opening while a distal shoulder of the elbow module snap fits under an edge of a part of the frame that forms the circular frame opening---
Claim 4, line 1, after ‘wherein’ inserted ---the---
Cancelled claim 6
Claim 11, line 2, deleted “the” and inserted ---an---
Claim 13, line 2, deleted “the”
Claim 15, line 1, after ‘shroud is’ inserted ---non-rotatably---
Claim 15, line 2, deleted “with a tight, conforming fit”
Claim 17, lines 7-8, deleted “and wherein the shroud module is mounted on an outer surface of the frame with a tight, conforming fit ,”
Claim 17, line 11, after ‘arm’ inserted ---is---
Claim 17, line 24, deleted “the first end passing through the circular opening of the shroud module,”
Claim 17, lines 26-28 deleted “, the first end of the elbow module has a distal shoulder adapted to extend under an edge of the frame to retain the elbow module to the frame”
Claim 18, line 3, deleted the errant space before the comma
 Claim 18, lines 9-10, deleted “and wherein the shroud module is mounted on an outer surface of the frame with a tight, conforming fit ,”
Claim 18, line 14, after ‘arm’ inserted ---is---
Claim 18, line 27, “the first end passing through the circular opening of the shroud module,”
Claim 18, lines 29-31, deleted “, the first end of the elbow module has a distal shoulder adapted to extend under an edge of the frame to retain the elbow module to the frame”
Claim 19, line 15, before ‘adapted’ inserted ---are---
Claim 19, line 29, after ‘adapted to’ inserted ---be---
Claim 28, line 5, after ‘shroud is’ inserted ---non-rotatably---
Claim 28, lines 5-6, deleted “with a tight, conforming fit”
 Claim 29, deleted lines 6-9

Allowable Subject Matter
Claims 2-5 and 7-31 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art of Lovell (US 6,631,718 B1), Chang (US 2009/0223523 A1), Matula et al. (US 2008/0149105 A1; particularly Figs. 48-54 and US 2007/0044804 A1), D’Souza (WO 2007/041751 A1; particularly Figs. 3-8), Bloom et al. (US 2,837,090), Barnett et al. (US 6,412,488 B1), Berthon-Jones et al. (US 2006/0118117 A1; particularly Figs. 38, 51, 64A-D 80), Geist (US 2006/0042629 A1), and Ho (US 2007/0044797 A1 and US in combination with the other limitations of instant independent claims 2 and 19, particularly the more rigid frame and upper and lower connectors on the shroud including cheek-contacting arms of claim 2, or the upper and lower connectors on the shroud including face-contacting stiffened members and protrusion/slot of claim 19. Accordingly, claims 2 and 19 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 3-5, 7-18 and 20-31 depend from claim 2 or 19 and are considered patentable by virtue of their dependence from claim 2 or 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785